In an action (a) to declare unconstitutional article 148 of the Education Law (L. 1960, ch. 1082, eff. April 1, 1961), dealing with the licensing and regulation of “landscape architects” (as therein defined); and (b) to restrain the enforcement of such article against the plaintiffs, said plaintiffs appeal from an ord'er of the Supreme Court, Nassau County, dated September 13, 1962, which denied their motion for summary judgment for the relief prayed for in the complajnt (Rules Civ. Prac., rule 113). A prior motion by defendants to dismiss the complaint as insufficient in law, pursuant to rule 106 of the Rules of Civil Practice, also had been denied (Paterson v. University of State of N. Y., 35 Misc 2d 608). Order affirmed, without costs. No opinion. Beldoek, P. J., Christ, Rabin and Hopkins, JJ., concur.